Appeal by the defendant from a judgment of the Supreme Court, Kings County (Juviler, J.), rendered March 14, 1985, convicting him of burglary in the second degree and petit larceny, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s assertion that he was entitled to the appointment of a special prosecutor is unpreserved for appellate review (see, People v Paperno, 54 NY2d 294) and, in any event, lacking in merit (see, Matter of Schumer v Holtzman, 60 NY2d *73346). Mangano, P. J., Bracken, Lawrence and Kooper, JJ., concur.